                      Case 2:20-cr-00001-JCM-BNW Document 48 Filed 12/04/20 Page 1 of 1



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                                ***
                 7    UNITED STATES OF AMERICA,                          Case No. 2:20-CR-1 JCM (BNW)
                 8                                       Plaintiff(s),                  ORDER
                 9          v.
               10     CLAUDIA ANN MERRILL,
               11                                     Defendant(s).
               12
               13            Presently before the court are the government’s motions for leave to file exhibits
               14     under seal in response to defendant Claudia Ann Merrill’s sentencing memorandum. (ECF
               15     Nos. 42, 46). The government’s exhibits list the names of victims, their social security
               16     numbers, and their banking information. (ECF Nos. 42, 46). Pursuant to Federal Rule of
               17     Criminal Procedure 49.1(d) and Local Rule IA 10-5, this court finds good cause to grant the
               18     government’s motions.
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s
               21     motions (ECF Nos. 42, 46) be, and the same hereby are, GRANTED.
               22            DATED December 4, 2020.
               23
                                                                 __________________________________________
               24                                                UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
